

117 HR 54 IH: Farewell to Unnecessary Energy Lifelines Reform Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 54IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Oversight and Reform, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Department of Agriculture bioenergy subsidy programs and other related subsidy programs.1.Short titleThis Act may be cited as the Farewell to Unnecessary Energy Lifelines Reform Act of 2021 or the FUEL Reform Act.2.Repeal of Department of Agriculture bioenergy subsidy programs and other related subsidy programsTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is repealed.